SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 1) SCIO DIAMOND TECHNOLOGY INC. (Name of Issuer) COMMON SHARES (Title of Class of Securities) (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of This Statement) Check the Appropriate box to designate the rule pursuant to which this schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) 1 The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 808831101 13G Page2 of 5 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Michael R. Monahan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o       3 SEC USE ONLY       4 CITIZENSHIP OR PLACE OF ORGANIZATION United States 5 SOLE VOTING POWER NUMBER OF 4,025,575 SHARES 6 SHARED VOTING POWER BENEFICIALLY 1,000,000 OWNED BY 7 SOLE DISPOSITIVE POWER EACH 4,025,575 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 1,000,000 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,025,575* *As of December 31, 2013, the reporting person held 4,025,575 common shares directly and 1,000,000 common shares were held by the reporting person’s spouse. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.998%** **Percentage was calculated based on 50,264,312 outstanding common shares of the issuer as of 11/11/13. 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 808831101 13G Page3 of 5 Pages Item 1 (a).
